18 July 2022DETAILED ACTION
.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

Status of the Claims
The claim set filed 28 September 2021 is being considered.
Claims 1-20 were previously canceled by Preliminary Amendment.
Claims 21-40 were newly added.
Claims 21-40 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 21, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “determining a likelihood” in claims 21, 36 and 39 is a relative term which renders the claim indefinite. The term “determining a likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is impossible to determine the likelihood that the second set of user interactions are being performed by the user’s first set of interactions.  The metes and bounds used to determine the likelihood are not defined in the specification and/or the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 36 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Draluk et al., US Patent Application Publication 2013/0239206 A1.
Regarding a method and system “determining a first set of characteristics for a first set of user interaction performed with respect to a computing device…” Draluk does not specifically disclose “developing a model” however, Draluk in at least paragraph disclose creating a profile.  Draluk in at least the ABSTRACT disclose user physical interaction characteristics information or the way a user physically interacts with a physical device is analyzed to aid in authenticating a user of the device.  User physical interaction characteristics information such as swipe speed, finger area, finger conductivity, finger angle, device angle, movement patterns, acceleration, etc., are measured and compared to previous usage of the device to verify that a user is an authorized user.

Claims 22, 37 and 40 which depend respectively from Claim 21, 36 and 39 regarding “wherein each of the first set of user interaction and the second set of user interaction are performed with respect to one or more keys provided with the computing device.”  Draluk in at least Fig.5, paragraphs 29, 32 and Claim 20 discloses a computer system which continually measures physical interaction characteristics of a user and compares the user physical interaction characteristics with a profile to authenticate a user.

Claims 23 and 38, which depend respectively from Claims 22 ad 36 regarding “user interaction characteristics with respect to a key stroke velocity and other user interaction characteristics.”  Draluk in at least the ABSTRACT and paragraph 13, 20 discloses swiping speed and acceleration.  Draluk does not specifically disclose “key stroke velocity” however Draluk in at least paragraph discloses physical interaction characteristics include “how quickly the user taps, type, or wipes.”

Claim 24, which depends from Claim 23 regarding “the method is performed on a computer system in communicates with the user’s computing device.” Draluk in at least paragraphs 29 and 30 discloses the use of various type of interfaces used by the computer system in communicating with other devices (i.e. mobile and etc.).

Claim 25, which depends from Claim 21 regarding “wherein the method further comprises: monitoring a mobile device of the user for user activity; and wherein determining the second set of user interactions is performed by monitoring the mobile device of the user for the user activity.” Draluk in at least the ABSTRACT and paragraphs 13, 16, 17, 20-21 and Claim 1 discloses monitoring user physical interaction characteristics and comparing to a user physical interaction characteristics profile.

Claim 26, which depends from Claim 21 regarding “wherein developing the model includes determining a behavior model for a user that performed the first set of user interactions.”  Draluk in at least paragraph 28 discloses generating a user physical interaction characteristics profile.

Claim 27, which depends from Claim 21 regarding “wherein the model differentiates between a manual entry and an automated entry.”  Draluk does not specifically disclose this limitation. However, Draluk in at least the ABSTRACT and paragraphs 13 and 27 discloses measuring acceleration; therefore, it would have been obvious, at the time of the invention to modify Draluk to create a profile to indicate that user physical interaction characteristics using automated entry with the motivation to detect that automated entry is not being performed by a user.

Claim 28, which depends from Claim 21 regarding “wherein determining tach of first set of user interaction and the second set of user interaction includes one or more dynamic characteristics using one or more sensors of a mobile device used to perform the user interactions.” Draluk in at least the ABSTRACT disclose user physical interaction characteristics information or the way a user physically interacts with a physical device is analyzed to aid in authenticating a user of the device.  User physical interaction characteristics information such as swipe speed, finger area, finger conductivity, finger angle, device angle, movement patterns, acceleration, etc., are measured and compared to previous usage of the device to verify that a user is an authorized user.

Claim 29, which depends from Claim 28 regarding “wherein the one or more dynamic characteristics are of a type of kinetic motion of the user.” Draluk in at least the ABSTRACT disclose physical interaction characteristics include swipe speed, movement patterns, acceleration, etc.

Claims 30 and 31, which depends from Claim 29 regarding “wherein the type of kinetic motion includes a swipe on a screen of the mobile device.”  Draluk in at least the ABSTRACT and paragraphs 13, 16, 17 and 20 discloses physical interaction characteristics including swipe speed and device viewing angle on a mobile device.

Claim 32, which depends from Claim 31 regarding “wherein the mobile device is a smart watch and wherein the kinetic motion includes the user lifting the smart watch while work to view the display.” Draluk does not specifically disclose “a smart watch” however, Draluk in at least paragraph 16 discloses “a device viewing angle” and in paragraphs 20 ad 24 discloses a device usage angles as one of the physical interaction characteristics.  Therefore, it would have been obvious, at the time of the invention, to one of ordinary skill to modify Draluk’s mobile device to include a smart watch with the motivation to include all mobile devices having a display.

Claim 33, which depends from Claim 29 regarding “wherein the type of kinetic motion includes a gait of the user carrying the mobile device, and wherein the one or more sensors include at least one of an accelerometer or a gyroscope of the mobile device.”  Draluk in at least paragraphs and 2713 discloses acceleration as one of the user physical interaction characteristics.

Claims 34 and 35, which depends from Claim 21 regarding “wherein performing the authentication operation includes controlling access to the mobile device and applications within the mobile device.”  Draluk in at least paragraphs 17, 25 and Claim 10 discloses using user authentication to control access to the mobile device and application within the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687